IN THE SUPREME COURT OF IOWA
                                No. 07–1813

                          Filed December 11, 2009


STATE OF IOWA,

      Appellant,

vs.

CHAD ALBERT GODFREY,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Story County, Michael J.

Moon, Judge.



      State seeks further review of court of appeals opinion affirming district

court order compelling State to provide home addresses of witnesses in

minutes of testimony.    DECISION OF COURT OF APPEALS VACATED;

DISTRICT COURT ORDER REVERSED AND CASE REMANDED.



      Thomas J. Miller, Attorney General, Mary Tabor and Darrel L. Mullins,

Assistant Attorneys General, Stephen H. Holmes, County Attorney, and

Keisha F. Cretsinger, Assistant County Attorney, for appellant.



      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant State Appellate Defender, for appellee.
                                       2

PER CURIAM.

      The State charged Chad Godfrey by trial information with multiple

crimes and filed minutes of testimony of numerous witnesses in support of

the charges.    The home address of only one witness was listed in the

minutes.

      Godfrey filed a motion to compel compliance with Iowa Rule of

Criminal Procedure 2.5(3).      In the motion, Godfrey argued rule 2.5(3)

required the State to provide the home address of each witness as part of the

minutes of testimony. The State resisted the motion. The State argued rule

2.5(3) must be interpreted to require only the witness’ city, county, or state.

      Ultimately, the district court interpreted rule 2.5(3) to require the

home address for each witness to be included in the minutes of testimony.

Accordingly, the district court ordered the State to provide the home address

of each witness. The State sought discretionary review. We granted review

and transferred the case to the court of appeals. The court of appeals agreed

with the analysis of the district court and affirmed. The State sought further

review, which we granted.

      After granting further review, we adopted Iowa Rule of Criminal

Procedure 2.11(12).    The new rule governs disclosure of the addresses of

witnesses in minutes of testimony. The new provisions do not relate to the

substantive elements of the crimes charged, but pertain only to the

procedure for adjudicating the criminal charges leveled against a defendant.

Consequently, the amendment is applied retrospectively and resolves the

dispute raised on appeal. See State v. Reyes, 744 N.W.2d 95, 99 (Iowa 2008)

(holding subsequently enacted evidentiary statute applicable to retrial on

remand); State ex rel. Leas in re O’Neal, 303 N.W.2d 414, 419–20 (Iowa 1981)

(holding strictly procedural (nonsubstantive) changes in the law are applied

retrospectively).
                                     3

      We reverse the decision of the district court and remand the case to

the district court to consider the motion to compel under rule 2.11(12) as

amended.    Accordingly, we vacate the decision of the court of appeals,

reverse the district court’s order requiring disclosure of the home addresses

of the witnesses, and remand the case for further proceedings.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

ORDER REVERSED AND CASE REMANDED.

      This opinion shall be published.